Citation Nr: 1702751	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-15 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye condition due to trauma.

2.  Entitlement to service connection for a blood condition manifested by a low white blood cell count.

3.  Entitlement to an initial disability rating in excess of 20 percent prior to January 26, 2012, and in excess of 10 percent as of that date, for a left shoulder strain.

4.  Entitlement to an initial compensable rating for right elbow bursitis.

5.  Entitlement to an initial compensable rating for left foot hallux valgus.

6.  Entitlement to an initial compensable rating for right foot hallux valgus.

7.  Entitlement to an initial compensable rating prior to May 18, 2015, and a rating in excess of 30 percent as of that date, for pseudofolliculitis barbae.

8.  Entitlement to an initial compensable rating for left testicle epididymitis.

9.  Entitlement to an initial compensable rating for erectile dysfunction.

10.  Entitlement to an initial compensable rating for a scar on the left breast.

11.  Entitlement to an initial compensable rating for a scar on the right shoulder.

12.  Entitlement to an initial compensable rating prior to May 18, 2015, and a rating in excess of 10 percent beginning on that date, for a scar on the left side of the back.

13.  Entitlement to a temporary 100 percent evaluation for a left shoulder strain following arthroscopic left shoulder surgery performed on September 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript of the hearing is of record.

When this case was before the Board in November 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes that its November 2014 remand addressed the Veteran's claim for service connection for bilateral hearing loss.  In a June 2015 rating decision, the claim was granted.  The grant of service connection constitutes a full grant of the benefit sought, and as such, the claim is no longer in appellate status.

The Board notes in a June 2015 rating decision, the RO granted a 10 percent rating for the Veteran's posterior trunk scar, effective May 18, 2015.  However, the Veteran has not indicated he is satisfied with the rating or effective date assigned.  As such, the issue remains in appellate status.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) which reversed and remanded an April 2014 Board decision denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on Court precedent that may ultimately be overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted VA's motion in part.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board notes the Johnson stay applies to all appeals where a veteran has used a topical corticosteroid to treat a service-connected condition and potentially would be entitled to a higher disability rating if topical application of a corticosteroid is considered to be a "systemic therapy."  In this regard, the Board notes the Veteran's claim for an increased rating for his service-connected pseudofolliculitis barbae is currently before the Board, and there is some indication in the record he was treated with topical corticosteroids for this condition during the period of the claim.  Accordingly, the Board will stay action on this issue in accordance with the Court's order.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim will be resumed.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a right eye disorder due to trauma, entitlement to service connection for a blood condition manifested by a low white blood cell count, entitlement to an increased initial rating for a left shoulder strain, and entitlement to an increased initial rating for right elbow bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's left foot hallux valgus has been productive of painful motion; it has not been severe or equivalent to amputation of the great toe, and it has not been operated on with resection of the metatarsal head.

2.  Throughout the period of the claim, the Veteran's right foot hallux valgus has been productive of painful motion; it has not been severe or equivalent to amputation of the great toe, and it has not been operated on with resection of the metatarsal head.

3.  Throughout the period of the claim, the Veteran's left testicle epididymitis has required long-term drug therapy; it has not caused recurrent symptomatic infection requiring drainage or frequent hospitalization, and it has not required continuous intensive management.

4.  The Veteran's erectile dysfunction has not been manifested by deformity of the penis.

5.  Throughout the period of the claim, the Veteran has had 3 painful scars; he has not had any unstable scars or five or more painful scars.


CONCLUSIONS OF LAW

1.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for left foot hallux valgus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5280 (2016). 

2.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for right foot hallux valgus, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 5280 (2016).

3.  Throughout the period of the claim, the criteria for a 10 percent rating, but not higher, for left testicle epididymitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, DC 7525 (2016). 

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115b, DC 7522, 4.31 (2016). 

5.  Throughout the period of the claim, the criteria for a 20 percent rating, but not higher, for scars on the left breast, right shoulder, and left side of the back, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he testified before the undersigned at a hearing in April 2014.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Bilateral hallux valgus

The Veteran's bilateral hallux valgus is rated under 38 C.F.R. § 4.71a, DC 5280.  Under DC 5280, each foot is rated separately.  A 10 percent rating is warranted for severe hallux valgus, if equivalent to amputation of the great toe.  A 10 percent rating is also warranted if an operation with resection of the metatarsal head has been performed.

The Board also notes under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating applicable to the disability at issue.

April 2009 X-rays showed mild bilateral hallux valgus with minimal bunion formation.

The Veteran was afforded a VA contract examination in April 2009.  The examiner noted the Veteran's bilateral hallux valgus with subjective reports of bilateral foot pain.  The examiner stated the degree of angulation was slight and that there had been no resection of the metatarsal head, and no limitation with standing or walking.
 
A March 2010 X-ray report showed the Veteran had mild right foot hallux valgus.  A June 2011 treatment note stated the Veteran's bilateral bunion deformity was mild to moderate with no indication of chronic skin irritation or hyperemia over the bumps.

The Veteran was afforded an additional VA examination in January 2012.  The examiner noted the Veteran's diagnosis of bilateral hallux valgus and his reports of bilateral foot pain.  The examiner indicated the condition was mild to moderate.
 
The Veteran was afforded an additional VA examination in May 2015.  The examiner noted the Veteran's diagnosis of bilateral hallux valgus but stated the condition did not cause any symptoms.

Upon a careful review of the foregoing, the Board notes the Veteran's hallux valgus has never been described as severe or equivalent to amputation of the great toe with respect to either foot.  Instead, the condition has only been described as mild or moderate.  In addition, the record does not show the condition has required operation with resection of the metatarsal head in either foot.  Accordingly, the Veteran is not entitled to a compensable rating under 38 C.F.R. § 4.71a, DC 5280.  

However, the Veteran has consistently described pain in both feet caused by his bilateral hallux valgus, and the Board finds his subjective complaints to be consistent with the medical evidence described above.  As such, the Board finds the Veteran is entitled to separate 10 percent ratings for each foot under 38 C.F.R. § 4.59 throughout the period on appeal.

The Board notes consideration has been given to rating the Veteran's bilateral hallux valgus under 38 C.F.R. § 4.71a, DC 5282, for "other foot injuries."  However, as the medical evidence does not describe the Veteran's hallux valgus as moderately severe or severe in either foot, a rating higher than 10 percent would not be warranted for either foot under DC 5284.

Left testicle epididymitis

The Veteran's left testicle epididymitis is rated under 38 C.F.R. § 4.115b, DC 7525.  Under DC 7525, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year), and/or requiring continuous intensive management.

The Veteran was afforded a VA contract examination in April 2009.  Upon examination, the examiner noted left testicle epididymis.  The examiner stated the Veteran had left testicle pain and tenderness.

In an August 2010 statement, the Veteran asserted his left testicle was much larger than the right and caused pain.
 
At his April 2014 hearing, the Veteran testified that his left testicle pain was as severe as when he was in service, and that it occasionally woke him from sleep.  He asserted that he had continuously taken Advil, Aleve, and Motrin for the condition as needed.

The Veteran was afforded an additional VA examination in May 2015.  The examiner noted a diagnosis of chronic epididymitis.  Upon examination, the left epididymis was tender to palpation.

Upon a review of the foregoing, and granting reasonable doubt in favor of the Veteran, the Board finds the Veteran's April 2014 testimony regarding continuous treatment of his left testicle epididymitis with over-the-counter pain medication entitles him to a 10 percent rating throughout the period of the claim under DC 7525.  However, there is no evidence of record that the condition has caused recurrent symptomatic infection requiring drainage or frequent hospitalizations, or that it has required continuous intensive management.  As such, The Board finds a rating in excess of 10 percent is not warranted.

Erectile dysfunction

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, DC 7522.  Under DC 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

The Veteran was afforded a VA contract examination in April 2009.  The examiner noted the Veteran's report that he was impotent, but that medication and psychological treatment had helped his sexual functioning.  Upon examination, the penis was noted to be normal.  

The Veteran was afforded an additional VA examination in January 2012.  The penis was not examined per the Veteran's request.

At his April 2014 hearing, the Veteran indicated his belief that medical personnel had found he had a penis deformity during service.

The Veteran was afforded an additional VA examination in May 2015.  Upon examination, the penis was noted to be normal.

Upon a review of the foregoing and of the entire record, the Board has found no medical evidence of a penis deformity.  Although the Veteran referred to a prior medical finding at his hearing, the finding does not appear in the Veteran's STRs or post-service medical records.  Instead, the only medical evidence which addresses the issue, including the April 2009 and May 2015 VA examination reports, found no deformity.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  Accordingly, the doctrine is inapplicable and the claim must be denied.

Scars

The record shows the Veteran has 3 service-connected scars on the left breast, right shoulder, and left side of the back, respectively.  For the reasons explained below, the Board has determined the Veteran's scars should be rated together under 38 C.F.R. § 4.118, DC 7804, to allow for the maximum possible rating.  Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 or 4 scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.

The Veteran was afforded a VA contract scars examination in April 2009.  The examiner noted the Veteran had a scar on the left pectoral muscle which measured 1 centimeter (cm) by 0.3 cm.  The examiner stated the scar had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, abnormal texture, or limitation of motion.  The examiner also noted the Veteran had a scar on the right shoulder which measured 1 cm by 1 cm.  The examiner stated the scar had no tenderness and no adherence to an underlying structure, and that the texture was soft with an elevated surface.  The examiner further noted there was a scar on the left side of the back which was elevated and measured 3 cm by 0.5 cm.  The scar had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, hypopigmentation, abnormal texture, inflammation, edema, or limitation of motion.

In an August 2010 statement, the Veteran asserted that his scars were sensitive to touch and often dictated what he could and could not wear.
 
The Veteran was afforded an additional VA scars examination in January 2012.  The examiner indicated the Veteran's scars were not painful and did not result in frequent loss of covering of the skin.  The examiner indicated each of the scars was superficial and non-linear, and that the 3 scars had a total surface area of 2 cm squared on the anterior trunk and 2 cm squared on the posterior trunk.

At his April 2014 hearing, the Veteran indicated that his scars were painful and that the scar on his left breast was the most problematic.
 
The Veteran was afforded an additional VA scars examination in May 2015.  The examiner indicated the Veteran's scar on his back was painful and tender to the touch, but that there was no frequent loss of covering of skin on any of the scars.  The examiner confirmed that each scar was superficial and non-linear.  The examiner noted the right shoulder scar was 1 cm by 1 cm, the left chest scar was 1 cm by 0.5 cm, and the scar on the left side of the back was 2.5 cm by 0.5 cm.
 
Upon a careful review of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran has had 3 service-connected scars which have been painful throughout the period of the claim.  In this regard, the Board first notes the April 2009 VA examiner does not appear to have addressed whether the Veteran's scars were painful.  To the extent the Veteran's repeated assertions that his scars were painful are inconsistent with the medical findings discussed above, the Board notes the Veteran is competent to describe his pain.  As such, the Board finds the evidence is at least in equipoise regarding this issue.  

Accordingly, the Board finds a 20 percent rating is warranted throughout the period of the claim under DC 7804.  However, the evidence does not show the Veteran has had five or more unstable or painful service-connected scars during the period of the claim.  In addition, there is no evidence of frequent loss of covering of skin over any of the scars during the period of the claim.  As such, a rating higher than 20 percent is not warranted.

The Board notes consideration has been given to rating the Veteran's scars individually under DC 7802, as the evidence shows the Veteran's scars are superficial and nonlinear.  However, the evidence shows that none of the Veteran's scars cover a sufficient surface area to warrant a compensable rating under DC 7802.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his April 2014 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those assigned herein.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence, however, does not establish entitlement to disability ratings other than those assigned herein.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's bilateral hallux valgus, left testicle epididymitis, erectile dysfunction, and scars, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claims for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the record indicates the Veteran's service-connected disabilities cause some interference with his functioning, the Veteran has not asserted at any time that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

The Board having determined a 10 percent rating for left foot hallux valgus is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 10 percent rating for right foot hallux valgus is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 10 percent rating for left testicle epididymitis is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

The Board having determined a single 20 percent rating for scars on the left breast, right shoulder, and left side of the back is warranted throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits. 




REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's remaining claims are decided.

Service connection for a right eye condition

The Veteran asserts that during service, he was playing in a basketball game when he was poked in the right eye, causing the eye to temporarily come out of the socket, which stretched the nerve.  On the way to the hospital, medical personnel were able to put the eye back in place and it did not seem like anything was broken.  However, the Veteran has asserted since this injury, his eye has been susceptible to dryness and light sensitivity, and that his sight and ability to focus have been impaired.  The Veteran has also attributed headaches to his right eye condition.

Treatment notes from September 2007, January 2008, and May 2008 show the Veteran had corneal degeneration, Arcus Senilis, refractive error, hypermetropia, and presbyopia.

The Veteran was afforded a VA contract examination in April 2009.  The examiner noted the Veteran's report that he had been diagnosed with a prolapsed right lobe in 1997 when he was poked in the eye but that the eye was put back into place without surgery.  The Veteran reported pain, redness, glare, light sensitivity, watering, and blurred vision.  The examiner noted the Veteran had no distorted vision, enlarged images, swelling, discharge, haloes, or floaters.  Upon examination, the examiner stated there was no eye disease or injury, no corneal pathology, and no scarring.  Examination of the optic nerves, vessels, and lenses was also normal.  The examiner concluded there was no right eye diagnosis because the condition had resolved.

The Board notes that at his April 2014 hearing, the Veteran continued to report right eye symptoms and indicated they had become progressively worse.  The Board further notes the April 2009 examiner did not address the September 2007, January 2008, and May 2008 treatment notes and diagnoses referenced above.  Under these circumstances, the Board has determined a remand is warranted to afford the Veteran an additional VA examination to confirm or rule out any right eye condition, and if one is present, to determine its etiology.

Service connection for a blood condition

In March 2009, the Veteran initiated a claim for service connection for a blood condition manifested by a low white blood cell count.  

He was afforded a VA contract examination in April 2009.  The examiner noted the Veteran's report that he had been diagnosed with a low white blood cell count in 1988.  Following blood testing, the examiner diagnosed neutropenia and stated that the etiology of the condition was unknown. 

The Board notes the April 2009 examiner provided no opinion as to whether the Veteran's neutropenia or any other condition manifested by a low white blood cell count was etiologically related to service.  Under these circumstances, the Board finds a remand is warranted to afford the Veteran an additional VA examination to determine the nature and etiology of any present blood condition.

Left shoulder strain

The Board notes initially that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.

The Board notes that pursuant to its November 2014 remand, the Veteran was afforded a VA examination in May 2015.  Although the examiner performed range of motion testing, there is no indication in the examination report that range of motion testing was conducted with and without weight-bearing, or that passive as well as active range of motion was tested.  Of particular significance, the Veteran has reported flare-ups of the left shoulder following usage, which he has asserted further reduce his range of motion.  As such, the Board finds a remand is required in order to afford the Veteran a VA examination which complies with the Court's holding in Correia.

Right elbow bursitis

As with the Veteran's left shoulder claim, the Veteran was afforded a VA examination for his right elbow in May 2015 pursuant to the Board's November 2014 remand.  Again, although the examiner performed range of motion testing, there is no indication in the examination report that range of motion testing was conducted with and without weight-bearing, or that passive as well as active range of motion was tested.  As such, the Board finds a remand is required in order to afford the Veteran a VA examination which complies with the Court's holding in Correia.

Temporary 100 percent rating following left shoulder surgery

The Board notes that in May 2010, the Veteran claimed entitlement to a temporary 100 percent rating for a period of convalescence following an upcoming surgery related to his service-connected left shoulder disability.  The record shows the Veteran underwent arthroscopic left shoulder surgery on September 22, 2010.  In a September 2010 rating decision, the RO denied the Veteran's claim.  In a May 2011 correspondence, the Veteran expressed disagreement with the denial.  A review of the record shows the RO has not issued a statement of the case addressing this issue.  As such, the Board is required to remand the issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any right eye disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should diagnose any right eye condition present during the period of the claim.  If the examiner determines that no right eye condition has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

In providing his or her opinion, the examiner must address treatment notes from September 2007, January 2008, and May 2008 diagnosing corneal degeneration, Arcus Senilis, refractive error, hypermetropia, and presbyopia.

If the examiner determines that any right eye condition has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified right eye condition originated during or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of any blood condition present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should diagnose any blood condition present during the period of the claim.  If the examiner determines that no blood condition has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

In providing his or her opinion, the examiner must address the April 2009 VA examiner's diagnosis of the Veteran with neutropenia.

If the examiner determines that any blood condition has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified blood condition originated during or is otherwise etiologically related to the Veteran's military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected left shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.

If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

5.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected right elbow disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  The examiner is also directed to perform the same range of motion tests for the Veteran's non-service-connected left elbow.

If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

6.  Then, issue a statement of the case addressing the issue of entitlement to a temporary 100 percent rating for left shoulder strain following arthroscopic left shoulder surgery performed on September 22, 2010, if the claim cannot be granted.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the claims file will not be returned to the Board for appellate consideration of this issue unless he perfects an appeal.

7.  Undertake any other development determined to be warranted.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


